Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 07/01/2022.
	Claims 1-13 are pending in this application.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Kevin Patariu (Reg. No. 63,210) on 07/12/2022  During telephone conversation with Mr. Patariu an agreement was reach to amend the application number in the English Translation of the certified copies of foreign priority papers.
The application has been amended as follows: 
- on page 1 (English Translation of Foreign Priority Document filed on 07/01/2022), line 3, “Application No.: 20171140057.9” has been changed to -- Application No.: 201711410057.9 --.
The amendment to the English Translation of Foreign Priority Document has been entered to correct a typographical error.

Allowable Subject Matter
2.	Applicants’ amendments filed 07/01/2022 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Therefore, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious, therefore, claims  1-13 are allowed over the prior art of record.   
The declaration under 37 CFR 1.130(a) filed on 07/01/2022 is sufficient to overcome the rejection of claims 1-3 and 9 based upon obviousness under 35 U.S.C. 103 as set forth in the Office Action mailed on 05/04/2022.
Additionally, a certified English translation of the foreign application CN201711410057.9 filed on 07/01/2022 have been considered.
3.	The following is an examiner’s statement of reasons for allowance:
	- Regarding claim 1: claim 1 is allowed primarily because the prior art of record cannot anticipate the applicants’ claimed invention by a single reference nor render the applicants’ claimed invention obvious by the combination of more than one reference. In other words, the prior art fails to disclose or render obvious the claimed combination including the limitation directed to wherein a geometric center line of the positioning detection portion in a radial direction of the pump body assembly has a preset included angle with an extension line from a sliding-vane groove in the first cylinder assembly, the second cylinder assembly or the third cylinder assembly to a geometric center of the pump body assembly; and wherein the preset included angle is used for positioning the first cylinder assembly, the second cylinder assembly and the third cylinder assembly to implement assembly of the pump body assembly.
	- Regarding claims 4 and 7-8:  The following dependent claims 4 and 7-8 have been rewritten in independent form including all the limitations of the base claim and any intervening claim, respectively; therefore, the independent claims 4, 7-8 and its dependent are allowed (see Remark section filed on 03/11/2022, page 17).
	- Regarding claim 10: claims 10 and its dependent claims are allowable because claim 10 specific discloses wherein the preset included angle is used for positioning the first cylinder assembly, the second cylinder assembly and the third cylinder assembly to implement assembly of the pump body assembly; assembling the second cylinder assembly and the third cylinder assembly for the first time; recording first assembly positions of the second cylinder assembly and the third cylinder assembly through the positioning detection portions arranged on the second cylinder assembly and the third cylinder assembly;  Page: 8 of 12disassembling the second cylinder assembly and the third cylinder assembly that are assembled; assembling a crankshaft of the pump body assembly with the second cylinder assembly and the third cylinder assembly for the second time; recording second assembly positions of the second cylinder assembly and the third cylinder assembly through the positioning detection portions arranged on the second cylinder assembly and the third cylinder assembly; adjusting a position of the second cylinder assembly according to a relationship between the first assembly position and the second assembly position until relative positions of the second cylinder assembly and the third cylinder assembly fall into preset assembly positions; and fixing the second cylinder assembly and the third cylinder through a screw.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746